Exhibit 99.2 DEVRY INC. PRO FORMA COMBINED FINANCIAL STATEMENTS (Unaudited) The following unaudited Pro Forma Combined Balance Sheet and Pro Forma Combined Statement of Income give effect to DeVry Inc’s (DeVry's or the Company's) acquisition of all the outstanding shares of capital stock of U.S. Education Corporation (“USEC”), which was consummated on September 18, 2008. USEC is the parent organization of Apollo College and Western Career College.USEC, headquartered in Mission Viejo, California, prepares students for careers in health care through certificate and associate degree programs in such fields as nursing, biotechnology, medical and dental assisting, dental hygiene, respiratory therapy, pharmacy tech, lab tech, physical therapy tech and vet tech. Total consideration paid for USEC was $301,550,000 in cash, which includes the purchase price of $290,000,000, working capital adjustments of $8,185,000 and direct costs of $3,365,000.The total consideration was comprised of $135,792,000 of internal cash resources, $120,000,000 of borrowings under DeVry’s existing credit facility and approximately $45,758,000 of borrowings against its outstanding auction rate securities. The final purchase price is subject to adjustment based upon adjustments to actual working capital at the closing date. The pro forma amounts recorded herein relating to the acquisition are subject to adjustment as DeVry has not yet completed the final allocation of the purchase price.The purchase price is subject to final closing adjustments, the final valuation of the identifiable intangible assets acquired, and any deferred income tax impact on the aforementioned adjustments.DeVry expects to finalize the purchase price and complete the allocations no later than thefourth quarter of fiscal 2009. The pro forma information is based on the historical financial statements of DeVry and USEC and gives effect to the transaction under the purchase method of accounting and the activity associated with financing the transaction with the assumptions and adjustments in the accompanying notes to the Pro Forma Combined Balance Sheet and Pro Forma Combined Statement of Income.Under the purchase method of accounting, the assets acquired and liabilities assumed are recorded at their estimated fair values at the date of acquisition.The historical carrying values of all assets and liabilities except intangible assets and goodwill approximate fair value.Accordingly, no adjustments to the corresponding carrying values were recorded with the exception of intangible assets and goodwill. The unaudited Pro Forma Combined Balance Sheet combines the financial position of USEC and DeVry as of June 30, 2008, as if the acquisition was consummated as of this date.The unaudited Pro Forma Combined Statement of Income combines the results of operations of USEC with the results of operations of DeVry for the year ended June 30, 2008, as if the acquisition was consummated as of July 1, 2007. The unaudited pro forma combined financial statements have been prepared by DeVry management based upon the financial statements of DeVry and USEC.These unaudited pro forma combined financial statements may not be indicative of the results that actually would have occurred if the combination had been in effect on the dates indicated or which may be obtained in the future.The pro forma combined financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto of USEC for the year ended June 30, 2008, contained elsewhere herein, and of DeVry contained in the Annual Report on Form 10-K for the fiscal year ended June 30, 2008, as filed with the Securities and Exchange Commission. Certain reclassifications have been made in the pro forma financial statements to conform USEC’s reported amounts to be consistent with the presentation by DeVry. 1 DEVRY INC. PRO FORMA COMBINEDBALANCE SHEET (Dollars in Thousands) Unaudited Pro Forma DeVry Inc. USEC Combined June 30, June 30, Pro Forma June 30, 2008 2008 Adjustments 2008 ASSETS: Current Assets: Cash and Cash Equivalents $ 217,199 $ 19,693 $ (135,792 ) (a) $ 101,100 Marketable Securities 2,308 - - 2,308 Restricted Cash 4,113 - - 4,113 Accounts Receivable, Net 55,214 23,706 - 78,920 Deferred Income Taxes 14,975 2,359 - 17,334 Prepaid Expenses and Other 31,779 2,414 - 34,193 Total Current Assets 325,588 48,172 (135,792 ) 237,968 Land, Buildings and Equipment, net 239,315 19,668 - 258,983 Other Assets: Intangible Assets, Net 62,847 16,870 61,831 (b) (g) 141,548 Goodwill 308,024 64,999 148,948 (h) (g) 521,971 Perkins Program Fund, Net 13,450 - - 13,450 Marketable Securities 57,171 - - 57,171 Other Assets 11,961 957 (634 ) (d) 12,284 Total Other Assets 453,453 82,826 210,145 746,424 TOTAL ASSETS $ 1,018,356 $ 150,666 $ 74,353 $ 1,243,375 LIABILITIES: Current Liabilities: Current Portion of Debt $ - $ 13,959 $ 131,799 (a) (d) $ 145,758 Accounts Payable 70,368 3,761 - 74,129 Accrued Salaries, Wages and Benefits 51,300 - - 51,300 Accrued Expenses 31,175 5,672 (83 ) (e) 36,764 Advance Tuition Payments 16,972 4,839 - 21,811 Deferred Tuition Revenue 40,877 20,696 - 61,573 Total Current Liabilities 210,692 48,927 131,716 391,335 Other Liabilities: Revolving Loan - - 20,000 (a) 20,000 Notes Payable - 10,024 (10,024 ) (d) - Deferred Income Taxes, Net 22,163 6,346 17,743 (c) 46,252 Deferred Rent and Other 29,512 2,596 (2,309 ) (e) 29,799 Total Other Liabilities 51,675 18,966 25,410 96,051 TOTAL LIABILITIES 262,367 67,893 157,126 487,386 SHAREHOLDERS' EQUITY: Common Stock 724 1 (1 ) (f) 724 Preferred Stock A and B - 72,710 (72,710 ) (f) - Additional Paid-in Capital 168,405 1,591 (1,591 ) (f) 168,405 Retained Earnings 627,064 8,725 (8,725 ) (f) 627,064 Accumulated Other Comprehensive Loss (2,963 ) - - (2,963 ) Treasury Stock, at cost (37,241 ) (254 ) 254 (f) (37,241 ) TOTAL SHAREHOLDERS' EQUITY 755,989 82,773 (82,773 ) 755,989 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,018,356 $ 150,666 $ 74,353 $ 1,243,375 The accompanying notes are an integral part of these unaudited pro forma combined financial statements. 2 DEVRY INC. PRO FORMA COMBINEDSTATEMENTOFINCOME (Dollars in Thousands Except for Per Share Amounts) Unaudited For The Year Ended June 30, 2008 Historical Pro Forma DeVry Inc. US Ed Adjustments Combined REVENUES: Tuition $ 1,004,029 $ 133,594 $ — $ 1,137,623 Other Educational 87,804 9,442 — 97,246 Total Revenues 1,091,833 143,036 — 1,234,869 OPERATING COSTS AND EXPENSES: Cost of Educational Services 503,133 85,094 — 588,227 Losson Sale of Assets 3,743 — — 3,743 Impairment of Intangible Assets — 19,000 (n) — 19,000 Student Services and Administrative Expense 422,622 37,733 10,992 (i) 471,347 Total Costs and Expenses 929,498 141,827 10,992 1,082,317 Operating Income (Loss) 162,335 1,209 (10,992 ) 152,552 INTEREST: Interest Income 10,463 523 (5,123 ) (j) 5,863 Interest Expense (522 ) (2,841 ) (4,768 ) (k) (l) (8,131 ) Net Interest Income (Expense) 9,941 (2,318 ) (9,891 ) (2,268 ) Income Before Income Taxes 172,276 (1,109 ) (20,883 ) 150,284 Income Tax Provision (Benefit) 46,744 (713 ) (8,353 ) (m) 37,678 NET INCOME (LOSS) $ 125,532 $ (396 ) $ (12,530 ) $ 112,606 EARNINGS PER COMMON SHARE: Basic $ 1.76 $ 1.58 Diluted $ 1.73 $ 1.56 SHARES USED IN EPS CALCULATION: Basic 71,277 71,277 Diluted 72,406 72,406 CASH DIVIDEND PER COMMON SHARE $ 0.12 $ 0.00 $ 0.00 $ 0.12 The accompanying notes are an integral part of these unaudited pro forma combined financial statements. 3 DEVRY INC. NOTES TO PRO FORMA COMBINED FINANCIAL STATEMENTS For the Year Ended June 30, 2008 Unaudited The Pro Forma Combined Balance Sheet combines the financial position of DeVry and USEC as of June 30, 2008, as if the acquisition was consummated as of this date.In combining the entities, the following pro forma adjustments have been made: (a) Effective September 18, 2008, DeVry acquired all the outstanding shares of capital stock of USEC for $301,550,000 in cash, which includes the purchase price of $290,000,000, working capital adjustments of $8,185,000 and direct costs of $3,365,000.The total consideration was comprised of $135,792,000 of internal cash resources, $120,000,000 of borrowings under the Company’s existing credit facility and $45,758,000 of borrowings against its outstanding auction rate securities. (b) Under the purchase method of accounting, USEC’s assets, including certain identifiable intangible assets, and liabilities are required to be adjusted to reflect their fair values.The preliminary fair value adjustmentsand estimated useful livesfor USEC's identifiable intangible assets were as follows: USEC Title IV Eligibility and Accreditations $57,600,000 Indefinite Student Relationships 10,900,000 1.5 Years Curriculum 6,740,000 5 Years Trade name-Western Career College 1,300,000 1 Year Trade name-Apollo College 1,000,000 1 Year Outplacement Relationships 1,161,000 15 Years $78,701,000 (c) In connection with closing the transaction, DeVry recorded a long-term deferred tax liability of $24,732,000 resulting from the specifically identified intangible assets recorded in purchase accounting. DeVry also removed a long-term tax liability of $7,946,000 associated with IRS Section 197 Goodwill previously recorded at USEC and removed a long-term deferred tax asset of $957,000 associated with deferred rent which was re-set in purchase accounting (see adjustment (e) below). (d) DeVry acquired all of the outstanding shares of capital stock of USEC, including repayment of its outstanding financing obligations.These consisted of $13,959,000 of current obligations and $10,024,000 of long-term obligations both under an existing credit agreement.In addition, deferred financing fees of $634,000 recorded at USEC and associated with this debt were written off. (e) The $83,000 current liability and $2,309,000 long-term liability related deferred rent USEC had recorded on various long-term operating leases is eliminated in applying purchase accounting to the transaction. (f) The equity of the acquired USEC was eliminated upon the purchase and consolidation with DeVry. (g) The intangible assets and goodwill of the acquired USEC were eliminated upon the purchase and consolidation with DeVry (see (adjustment (b) above). (h) Goodwill is the excess of the purchase price paid over the fair value of the assets and liabilities acquired. The preliminary goodwill amount is subject to adjustment as DeVry has not yet completed the final allocation of the purchase price.The purchase price is subject to final closing adjustments, the final valuation of the identifiable intangible assets acquired, and any deferred income tax impact on the aforementioned adjustments.Preliminary goodwill was calculated as follows: Total Consideration Paid Add: Tax assets and liabilities, net (c) Deduct:Fair Value Adjustments (b) Net book value of assets acquired after adjustments in(d),(e)and(g) above(26,645,000) Total preliminary goodwill 4 The Pro Forma Combined Statement of Income combines the results of operations of DeVry and USEC as though the acquisition occurred on July 1, 2007.The period used for USEC in this combination was the fiscal year ended June 30, 2008.In combining the entities, the following pro forma adjustments have been made based on the preliminary purchase accounting allocations and may change based upon the final purchase price allocation: (i) Amortization of intangible assets. The following intangible assets as identified in (b) above were determined to have finite lives and require amortization as follows: Student Relationships - 1.5 year life$(7,267,000) Curriculum - 5 year life Trade names - 1 year life Outplacement Relationships – 15 year life(77,000) $(10,992,000) (j)Elimination of DeVry interest income.The invested cash balances of DeVry would be reduced by the cash used to fund the acquisition as detailed in (a) above.
